     Case 5:18-cv-04071-DDC-ADM Document 106 Filed 06/20/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANTHONY J. HAMPTON,                          )
                                             )
                              Plaintiff,     )
                                             )
v.                                           )               Case No. 18-4071-DDC
                                             )
BARCLAYS BANK                                )
OF DELAWARE, et al.,                         )
                                             )
                              Defendants.    )

           INITIAL ORDER REGARDING PLANNING AND SCHEDULING

       Fed. R. Civ. P. 1 mandates the “just, speedy, and inexpensive” determination of civil cases.

With that goal in mind, the undersigned U.S. Magistrate Judge, Angel D. Mitchell, will conduct a

scheduling conference in in accordance with Fed. R. Civ. P. 16 on July 9, 2019, at 9:00 a.m.

Plaintiff Anthony J. Hampton and defendants Barclays Bank of Delaware and TransUnion, LLC

are required to participate. Other defendants may participate, but they are not required to do so.

The conference will be held in Courtroom 470 of the Frank Carlson Building in Topeka, Kansas.

The parties may appear in person or by telephone. Participants wishing to appear by telephone

may do so by sending an email to chambers seven (7) calendar days before the date of the hearing.

       The court will not require the parties to hold a conference pursuant to Fed. R. Civ. P. 26(f)

at this time or to submit a Report of Parties Planning Conference. However, each party may

submit its own proposed scheduling order using the form available at:

                    http://ksd.uscourts.gov/index.php/judge/angel-d-mitchell/

All proposed scheduling orders must be submitted to the magistrate judge via email at

ksd_mitchell_chambers@ksd.uscourts.gov by July 2, 2019.
     Case 5:18-cv-04071-DDC-ADM Document 106 Filed 06/20/19 Page 2 of 2


       The court will discuss the following topics during the scheduling conference: the nature

and basis of the parties’ claims and defenses; the possibilities of settling or resolving the case,

including the use of mediation or other methods of alternative dispute resolution; making or at

least arranging for the disclosures required by Fed. R. Civ. P. 26(a)(1); any issues about preserving

discoverable information; development of a proposed discovery plan; and scheduling specific

deadlines.

       If parties have questions concerning the requirements of this order, they may contact the

undersigned judge’s courtroom deputy, Heather Tildes, at (785) 338-5480, or by e-mail at

ksd_mitchell_chambers@ksd.uscourts.gov.

       IT IS SO ORDERED.

       Dated June 20, 2019, at Topeka Kansas.


                                                      s/ Angel D. Mitchell
                                                      Angel D. Mitchell
                                                      U.S. Magistrate Judge
